Simmons, J.
There was ample evidence in this case to authorize the jury to find the defendant guilty. Judgment affirmed.
Criminal law. Burglary. Before Judge Lumpkin. Madison superior court. March term, 1890.
Georgia Matthews was indicted for burglary. The evidence for the State tended to show the following: On August 19, 1888, the dwelling-house of one Eberhart was broken open and some meal and bacon stolen from it. The property was found in the possession of defendant. She was asked how she came by it. She at first denied taking it, and afterwards, in the presence of three men, freely and voluntarily stated that Albert Pass helped her to burst in the door of the house and they got the meat and meal and carried it off in the woods and divided it. No threats or force or violence were offered to make her admit it, but one of the men present told her if she did take the things it would be best for her to own it, and if she did not, not to do it. No testimony was introduced by her. She stated that when the men came up, they asked her where she got that meat and meal, and if she did not break into the house; that she told them “No,” and then one of them said, “If you don’t own it you had better own it ” ; that she said she did not break in, Albert Pass broke in; that Albert did break in and got the meat and meal and gave her part of it. She was found guilty, and moved for a new trial on the ground that the verdict was contrary to law, evidence, etc. The motion was overruled, and she excepted.
D. W. Meadow, by brief, for plaintiff* in error.
W. M. Howard, solicitor-general, by J. H. Lumpkin, contra.